NOT PRECEDENTIAL


UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                           No. 10-1429
                             ______


                UNITED STATES OF AMERICA

                                v.

                         TRACEY LEA,
                                Appellant




          On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                   (D.C. No. 2-05-cr-00479-002)
           District Judge: Honorable Legrome D. Davis




            Submitted Under Third Circuit LAR 34.1(a)
                       November 8, 2010

Before: McKEE, Chief Judge, SLOVITER, and COWEN, Circuit Judges.

                   (Filed: November 18, 2010)

                             ______

                            OPINION
SLOVITER, Circuit Judge.

          Appellant Tracey Lea was sentenced to twelve months imprisonment for a series

of probation violations. She appeals the reasonableness of that sentence.1 We will

affirm.

                                                I.

          In 2006, Lea pled guilty to making a false statement to a firearms licensee in

violation of 18 U.S.C. § 924(a)(1)(A) and was sentenced to three years of probation. Lea

subsequently violated conditions of her probation. Consequently, based on a Guidelines

range of three to nine months imprisonment, Lea was sentenced to six months

imprisonment and thirty months supervised release, with the first 120 days in a halfway

house. Lea appealed that sentence and we affirmed. United States v. Lea, 350 F. App’x.

754 (3d Cir. 2009) (not precedential).

          Once released from custody, Lea again violated the conditions of her supervised

release by failing to report to her probation officer, failing to advise the probation officer

of her change of address, using illegal drugs, and failing to participate in a treatment

program. The Guidelines range for these violations was again three to nine months

imprisonment. The District Court held a revocation hearing. At the hearing, Lea did not

deny the violations and agreed that a term of imprisonment was appropriate. The



                      1
                       The District Court had jurisdiction under 18 U.S.C. §
               3231. We have jurisdiction under 18 U.S.C. § 3742(a) and 28
               U.S.C. § 1291.

                                                2
Government and probation officer recommended a term of imprisonment at the high end

of this range, with no supervision to follow. After discussing the violations with the Lea,

the probation officer, and counsel, the District Court imposed a sentence of twelve

months imprisonment, with no supervised release to follow. The imprisonment term is

three months longer than the high end of the Guidelines range.

                                            II.

       We review the reasonableness of a sentence under an abuse-of-discretion standard.

United States v. Tomko, 562 F.3d 558, 564-68 (3d Cir. 2009) (en banc). There is no

dispute that the District Court accurately calculated the Guidelines range, nor were there

any motions for departure. Although the defendant does not expressly complain that the

Court imposed an above-Guidelines sentence, such a sentence was consistent with the

District Court’s actions in imposing progressively more serious sanctions in an effort to

bring the defendant into compliance. The Court stated it had purposefully chosen a harsh

sentence in the hope that Lea would be more motivated to comply with the dictates of the

law, stating “I want you to understand that the jail is an uncomfortable experience where

you are missing things that are important to you . . . .” Supp. App. at 30. The Court

continued, “if you think that, you can come to that realization, maybe next time you’ll try

harder at it.” Id.

       As in her prior appeal, Lea contends that the District Court failed to consider and

apply the 18 U.S.C. § 3553(a) factors. However, the record reflects that to the extent



                                             3
these mitigating factors were raised, the District Court considered each of them when

crafting a sentence. Accordingly, the sentence was procedurally reasonable. Nor can we

conclude that the sentence was a substantively unreasonable abuse of discretion given

Lea’s repeated violations and the need for incremental punishment.

                                             III.

      For the above-stated reasons, we will affirm the judgment and sentence.




                                         4